Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the prior art does not disclose or suggest resolving the problem of collision between HARQ-ACK for DL transmission using long TTI and HARQ-ACK for DL transmission for using shortened TTI”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Applicant is invited to include the aforesaid language in the claims for further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 34-36, 40, 41, 43, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chen,” (US 2016/0174238)
As to claims 31, and  35, Chen discloses a method, comprising: 
receiving, at a user equipment, a downlink assignment scheduling a first downlink data transmission in a first transmission time interval duration, wherein a second transmission time interval duration is shorter than the first transmission time interval duration; (fig. 7, abstract, ¶¶ 0007, 0062-0063; claims 1 and 10, “a method 700 for prioritizing (e.g., by a UE) communications over a set of resources common to first communications based on a first TTI (e.g., legacy communications) and second communications based on a shorter second TTI”); and  
determining when to provide acknowledgment feedback (feedback signal, hereinafter) in an uplink corresponding to the scheduled first downlink data transmission, (¶¶ 0007, 0009, 0042- 0049, 0055, 0075: the UE’s controller determines when to send ACK, NACK, or HARQ feedback, e.g., when error is detected; ¶ 0043, a BS may use the feedback signal from a corresponding UE to estimate a channel condition);
wherein the determination takes into account whether transmitting the acknowledgement feedback in a given subframe would collide with signaling associated with a second transmission time interval duration, wherein the collision is that the user equipment is scheduled for receiving a second downlink data transmission in the second transmission time interval duration requiring the acknowledgment feedback in the given subframe or is scheduled for uplink data transmission in the given subframe (fig. 4, 5; ¶¶ 0025-0026, 0042, 0049-0052, 0059, 0063, 0073: a UE may prioritize receiving (downlink) communication and uplink communication to avoid signal collision, “...prioritizing colliding communications corresponding to a legacy communication technology and an ultra low latency (ULL) communication technology, where the communication technologies may be based on different length transmission time intervals (TTI)... ;  UE may prioritize receiving of communications that collide over the communication... based on one or more rules configured in the UE, which may be based at least in part on a type of managing ULL communications in a wireless communication system. In this example, timelines 400, 402 include ULL frames of symbol duration in each symbol of a subframe. Timelines 400, 402 both depict symbols representing a TTI for ULL physical downlink control channel (uPDCCH) and/or ULL physical downlink shared channel (uPDSCH) and symbols representing a TTI including ULL physical uplink control channel (uPUCCH) and/or ULL physical uplink shared channel (uPUSCH)…; TTI may be two or more symbols, a slot of a subframe (where a subframe includes two slots), etc. In addition, HARQ process response time can be 3 symbols (or 4 symbols, 3 dual-symbols, 3 slots, etc.). In the depicted example, uPDCCH/uPDSCH is sent in symbol 0, and HARQ is processed and is sent in symbol 4, etc. in the subframe”, ...The controller/processor is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE....; responsible for error detection using an ACK and/or NACK protocol to support HARQ operations...) 
As to claim 43, Chen discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, to cause the apparatus to at least: 
send, to a user equipment, a downlink assignment scheduling a first downlink data transmission in a first transmission time interval duration, (fig. 8; ¶¶ 0009, 0062, 0076); and 
determine when to expect acknowledgment feedback in an uplink corresponding to the scheduled first downlink data transmission, wherein the second transmission time interval (¶¶ 0007, 0009, 0042-0049, 0055, 0075),
wherein the determination takes into account whether the user equipment is scheduled for receiving a second downlink data transmission or uplink data transmission in a second transmission time interval duration, (fig.8; ¶¶ 0043, 0076, 0079). 
As to claims 34, 36, 40, 41, 48, 49, and 50, Chen discloses wherein the first downlink data transmission comprises a physical downlink shared channel, (¶¶ 0051, 0062-0064: “ ... The legacy downlink transmission resources can correspond to physical data shared channel (PDSCH)/enhanced physical downlink control channel (EPDCCH) transmissions…; ...the first communication can correspond to a PDSCH / EPDCCH of the legacy communication technology (e.g., LTE));
wherein the first transmission time interval duration is one millisecond (fig. 5; ¶¶ 0005, 0051, 0063; “...using transmission time intervals (TTI) on the order of a 1 millisecond subframe...; …the first TTI can be a subframe in duration); 
wherein the second downlink data transmission comprises a short physical downlink shared channel, and wherein the second transmission time interval duration comprises two orthogonal frequency division multiplex symbols, (¶¶ 0041, 0050, 0053, 0063: “...In the time domain, a guard interval (e.g., cyclic prefix) may be added to each OFDM symbol...”, “ ... a TTI may be two or more symbols, a slot of a subframe, where a subframe includes two slots, etc...”, “...the second TTI can be a symbol, two symbols, a slot, etc. in duration....”); and 
wherein the uplink data transmission is a scheduled short physical uplink shared channel transmission in the given subframe, (fig.4; ¶¶ 0010, 0025, 0050, 0079: “...the ULL ...a lower latency in communications is achieved by the shorter, more frequent TTI....”, “...symbols representing a TTI for ULL physical downlink control channel (uPDCCH) and/or ULL physical downlink shared channel .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 37, and 44, are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claims 31, 35, and 43, in view of  “Tooher,” (US 2017/0290008).
As to claims 32, 37, and 44, Chen discloses the invention substantially, and capable of determining, when the user equipment is scheduled for receiving the second downlink data transmission or uplink data transmission in the second transmission time interval duration, as discussed above. 
Chen does not explicitly disclose the feedback signal is transmitted in a reserved transmission time of a second transmission time.
However, transmitting feedback signal via second transmission time interval or duration or resource is not new.  In the same field of endeavor, Tooher discloses HARQ, ACK, or NACK may be transmitted via PUCCH on a TTI of secondary carrier; see, ¶¶ 0077, 0088, 0092, 0100-0102, 0145-0150: “...a second TTI duration may be achieved with a second subcarrier spacing...; UL-SCH may use a second TTI duration...; For example, a transmission may use a first TTI duration.  A retransmission may use a second TTI duration....;  ... The TTI duration of an expected feedback (for example PUCCH for HARQ...ACK/NACK) may be determined by the TTI duration of the associated transmission.
Furthermore, Tooher discloses: WTRU may keep some processes unused (or simply not instantiate them, e.g., such that no two overlapping HARQ processes may be active at the same time)....; ...a WTRU may start transmitting the HARQ ACK-NACK feedback. Perhaps to enable enough processing time, especially for proper decoding of the second TTI, among other reasons, the TTIs may be offset to be multiplexed and/or bundled into one or more HARQ ACK-NACK feedback. For example, a feedback for a second time slot TTI from subframe n can be combined (e.g., multiplexed and/or bundled) with a feedback for a first time slot TTI from subframe n+1 into a HARQ ACK-NACK feedback report in subframe n+l+k, where k is an integer greater than or equal to 1. See ¶¶ 0126-0128, 0148-0151, 0163.
Thus, incorporating Tooher’s idea for transmitting and or receiving a feedback signal of a first transmission, regardless whether a UE is scheduled for receiving a second downlink or uplink transmission, in a time interval of a second transmission for transmitting a feedback signal of Chen, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be done with reasonable expectation of success, and would yield a predictable result.  Said incorporation is akin to what was opined by the Supreme Court, “is no more than the simple substitution of one known process to a piece of prior art ready for improvement,” is not patentably distinct. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007); [MPEP 2143].
Claims 33, 38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Tooher, as applied to claims 32, 37, and 44.
As to claims 33, 38, and 45, Chen-Tooher discloses the invention substantially, including transmitting and receiving a feedback signal using shorter subframe TTI, i.e., a special short transmission time interval, see Tooher’s ¶ 0080.
Claims 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Tooher, as applied to claims 35 and 43.
As to claims 39 and 46, Chen-Tooher discloses the invention substantially, including, transmit or receive the acknowledgment feedback corresponding to the first transmission interval duration in a transmission time interval having a predetermined offset, (see Tooher’s ¶¶ 0153-0154, “...a WTRU may start transmitting the HARQ ACK-NACK feedback. Perhaps to enable enough processing time, especially for proper decoding of the second TTI, among other reasons, the TTIs may be offset to be multiplexed and/or bundled into one or more HARQ ACK-NACK feedback. For example, a feedback for a second time slot TTI from subframe n can be combined (e.g., multiplexed and/or bundled) with a feedback for a first time slot TTI from subframe n+1 into a HARQ ACK-NACK feedback report in subframe n+l+k, where k is an integer greater than or equal to 1.”)
Even though, Chen-Tooher may not explicitly teach the intended operational environment, e.g., when he UE is not scheduled…, however, implementing Chen-Tooher’s teaching is said operational environment, would have been obvious to an ordinary skilled in the art at the time the invention was filed  that that was a matter of engineering design choice that could be done without structural or manipulative change and therefore could be accomplished with reasonable expectation of success, and would yield a predictable result.     
Claims 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Tooher, as applied to claims 35 and 43, in view of “Chen’575,” (US 2017/0208575).
As to claims 42 and 47, Chen-Tooher discloses the invention substantially, including a method and apparatus that is capable of operating in a low latency mode (e.g., ULL) but fails to discloses the apparatus that receives or sends an indication to operate in low latency mode, and wherein the indication is provided by radio resource control configuration. 

Thus, incorporating Chen’575’s suggestion with Chen-Tooher, to derive with the claimed invention, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could easily be done by combining the two teachings.  The combination would have been obvious to an ordinary skilled in the art at the time that could be done without structural or manipulative change and therefore could be accomplished with reasonable expectation of success, and would yield a predictable result.  Said combination is akin to what was opined by the Supreme Court, “is no more than the simple substitution of one known process to a piece of prior art ready for improvement,” is not patentably distinct. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007); [MPEP 2143].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bunjob Jaroenchonwanit/
Primary Examiner, Art Unit 2466                                                                                                                                                                                            3/15/2021